                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                              BROWNSVILLE DIVISION




                                                    )
KEVIN ADAUL URRACO SIERRA                           )
                                                    )       Civil Action No. 1:20-cv-29
                          -v-                       )
                                                    )
MICHAEL J. PITTS, in his official capacity          )       EXPEDITED
as Port Isabel Field Office Director;               )       CONSIDERATION
MATTHEW T. ALBENCE, in his official                 )       REQUESTED
capacity as Acting Director for U.S. Immigration )
and Customs Enforcement; CHAD WOLF, in his          )
official capacity as Acting United States Secretary )
of Homeland Security; EDUARDO BENAVIDEZ, )
in his official capacity as Deportation Officer;    )
DIANA SCOTT in her official capacity as             )
Deportation Officer; ALEJOS MARTINEZ;               )
U.S. IMMIGRATION AND CUSTOMS                        )
ENFORCEMENT; U.S. DEPARTMENT OF                     )
HOMELAND SECURITY.                                  )




 PETITION FOR WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2241 AND
           MOTION FOR A TEMPORARY RESTRAINING ORDER




       1.     Petitioner Kevin Adaul Urraco-Sierra (“Petitioner” or “Kevin”), through counsel,

 respectfully files this expedited request for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

 and for a temporary restraining order directing his immediate release from immigration

 detention.
     2.      Kevin is an 18 year old asylum seeker in the United States who is currently

unlawfully detained at the Port Isabel Detention Center (“PIDC”). Kevin is lawfully pursuing

relief with U.S. Citizenship and Immigration Services (“USCIS”) having affirmatively filed his

asylum application prior to his 18th birthday. This Court should expedite review and enter a

temporary restraining order correcting this ongoing, unlawful liberty deprivation.

                                 STATEMENT OF FACTS

     3.      Kevin was detained by U.S. immigration authorities on or about February 4, 2019,

designated an Unaccompanied Child (“UC”) and subsequently placed under the custody of the

U.S. Department of Health and Human Services, Office of Refugee Resettlement (“ORR”). See

Exhibit A. Kevin was under the custody of ORR for ten months. See Exhibit A. During his time

in ORR custody, Kevin exhibited good behavior, indicating he was not a danger to himself or

others.

     4.      Before reaching his eighteen birthday, Petitioner, through his immigration attorney,

Gladys Yamell Hernandez, requested release on his own recognizance to the Immigration and

Customs Enforcement (“ICE”) juvenile deportation officer Eduardo Benavidez. See Exhibit B,

C, & D. In the request, Petitioner provided information showing that he was neither a flight risk

nor danger to the community, and proposed release to Lester Sierra, Oscar Hernandez or Posada

Providencia, all less restrictive settings in accordance with 8 U.S. Code §1232(c)(2)(B). The

deportation officer refused to review and give individual consideration of petitioner’s request for

release on his own recognizance and instead made prejudicial and generalized conclusions

regarding children seeking asylum from Kevin’s country of nationality. See Exhibit B.

     5.      Attorneys Hernandez and Miriam Aguayo expressed their concerns about this

interaction with Deportation Officer Benavidez to the Juvenile Deportation Officer Supervisor
Diana Scott. See Exhibit B. Through Attorney Hernandez, Petitioner escalated his request for

release to Supervisory Officer Scott, providing her with the same packet of information regarding

appropriate alternatives to detention. See Exhibit B & D. Like Officer Benavidez, Supervisory

Officer Scott also failed to give proper analysis of the request. See Exhibit B.

     6.      Upon reaching his eighteenth birthday, on December 5, 2019, Petitioner was

transferred from the custody of the ORR to ICE detention at PIDC where he has remained

detained by ICE. See Exhibit E. On December 5, 2019, the ICE juvenile deportation officers

decided not to release Kevin. The ICE deportation officer’s decision failed to consider the

appropriate least restrictive setting, as instructed by 8 U.S. Code §1232(c)(2)(B). See Exhibit B.

     7.      ICE detained Kevin without complying with the requirements set forth in 8 U.S.C.

§ 1232(c)(2)(B). Specifically, ICE failed to "consider placement in the least restrictive setting

available" or make any alternative to detention programs available. Quite the opposite, it

automatically placed Kevin in adult detention without considering any alternatives. See Exhibit

B. ICE’s expressed concerns shared a bias about children from Kevin’s country and asylum

claims from children represented by counsel. See Exhibit B. This decision was sustained by

Deportation Officer Alejos Martinez, even when we presented another request, which included

an additional potential sponsor, Chasidy Lynn Huckabee. See Exhibit B & F. On information

and belief, ICE routinely and systematically fails to comply with the requirements of Section

1232(c)(2)(B) with respect to unaccompanied immigrant children transferred into ICE's custody

when they turn 18 years of age. Moreover, ICE has failed to establish any policies, programs, or

procedures implementing these statutory requirements.
                                          CUSTODY


     8.      Petitioner is currently in the custody of the Respondents. He is detained at PIDC in

Los Fresnos, Texas. PIDC is located at: 27991 Buena Vista Blvd., Los Fresnos, TX 78566.

Petitioner is under the direct control of the Respondents and their agents.

                                        JURISDICTION


     9.      This Court has subject matter jurisdiction to review this writ of habeas corpus

pursuant to 28 U.S.C. § 2241, Article I, §9 Cl. 2 of the Constitution of The United States of

America (Suspension Clause) and 28 U.S.C. § 1331, as Petitioner is in custody under or by color

of the United States, and such custody is in violation of the Constitution, laws or treaties of the

United States.

     10.     This Court has the authority to review this claim pursuant to the Administrative

Procedure Act (“APA”), 5 U.S.C. §§ 101–913, which governs the conduct of federal

administrative agencies. The APA permits a court to “compel agency action unlawfully withheld

or unreasonably delayed,” and to “hold unlawful and set aside agency action, findings and

conclusions found to be arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706. The APA provides for judicial review of all “final agency

action for which there is no other adequate remedy in court,” 5 U.S.C. § 704. A final action is

reviewable by this Court “to the extent that, specific ‘final agency action’ has an actual or

immediately threatened effect.” Lujan v. National Wildlife Federation, 497 U.S.871, 894 (1990).

     11.     The writ of habeas corpus is available to challenge the legality of immigration

detention. INS v St. Cyr, 533 U.S. 289, 314 (2001). In addition, this Court has habeas jurisdiction

to review statutory and constitutional claims. Bravo v Ashcroft, 341 F.3d 590, 592-93 (5th Cir.

2003).
                                             VENUE


      12.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the Petitioner

is detained by ICE at PIDC in Los Fresnos, Texas. Respondents are employees, officers of the

United States or under contract with the United States acting in their official capacity in this

District.

      13.    This Court has jurisdiction to grant the requested relief because Kevin is being

confined within this District. See Rumsfeld v. Padilla, 542 U.S. 426, 447 (2004).



                                    LEGAL ARGUMENTS


      14.    Kevin is being held in federal immigration custody in violation of 8 U.S. Code

§1232(c)(2)(B). The government failed to consider placement in the least restrictive setting

available after taking into account the danger to himself and others and risk of flight, and making

alternative to detention programs available to him, including release to individual and

organizational sponsors and supervised group homes.

      15.    The circumstances of this case are clear, and every day’s delay exacerbates the

unlawful deprivation of Kevin’s liberty without due process. This Court should therefore resolve

Kevin’s petition for a writ of habeas corpus on an expedited basis. In the interim, it should grant

a temporary restraining order providing for Kevin’s immediate release from federal custody.

      16.    Kevin is entitled to a temporary restraining order if he can show “(1) a substantial

likelihood of success on the merits; (2) a substantial threat that [he] will suffer irreparable injury

if the [restraining order] is denied; (3) that the threatened injury outweighs any damage that the

[restraining order] might cause the defendant; and (4) that the [restraining order] will not disserve

the public interest.” Jebril v. Joslin, No. 07 Civ. 436, 2008 WL 2491658, at *2 (S.D. Tex. June
18, 2008) (quoting Affiliated Prof’l Home Health Care Agency v. Shalala, 164 F.3d 282, 285

(5th Cir. 1999) (per curiam)); see also Fed. R. Civ. P. 65. Each factor is satisfied here.

     17.     First, Kevin is likely to succeed on the merits of his habeas claim. Under the

Trafficking Victims Protection Reauthorization Act (“TVPRA”) when an Unaccompanied Child

in the custody of the Secretary of Health and Human Services “reaches 18 years of age and is

transferred to the custody of the Secretary of Homeland Security, the Secretary shall consider

placement in the least restrictive setting available after taking into account the alien’s danger to

self, danger to the community, and risk of flight.” 8 U.S.C. §1232(c)(2)(B). The law further states

that such individuals “shall be eligible to participate in alternative to detention programs [such

as] placement of the alien with an individual or an organizational sponsor, or in a supervised

group home.” Id.

     18.     Note, that the United States District Court for the District of Columbia already

enjoined ICE from exactly the type of behavior exercised by Respondents: failing to comply

with 1232(c)(2)(B). See Ramirez v. ICE, 310 F.Supp.3d 7, 34 (D.D.C. 2018). Indeed, "per the

plain language of the provision, all who meet those conditions [being a UC transferred to DHS

custody upon turning 18]—regardless of the agency's flight risk or dangerousness determinations

and irrespective of the provision under which the individual has been detained—are entitled to

consideration." Ramirez v. ICE, 338 F. Supp. 3d 1, 28 (D.D.C. 2018). This class action protect

"[a]ll former unaccompanied alien children who are detained or will be detained by ICE after

being transferred by ORR because they have turned 18 years of age and as to whom ICE did not

consider placement in the least restrictive setting available, including alternatives to detention

programs, as required by 8 U.S.C. § 1232(c)(2)(B)." Ramirez v. ICE, 338 F. Supp. 3d 1, 28

(D.D.C. 2018)
      19.     Note, that in Garcia Ramirez v ICE, the United States District Court for the District

of Columbia entered a Preliminary Injunction in a putative class action lawsuit preventing the

government from unlawful transfers, where like in the present case, the government failed to

consider the least restrictive setting. See Garcia Ramirez v ICE, 310 F.Supp.3d 7 (D.D.C. 2018)

      20.     Unlike ORR, which has multiple placement options for unaccompanied children,

(e.g. long-term foster care, shelter care, staff-secure shelters, or a secure shelter), ICE places all

immigrant children who turn 18 into only one setting; adult detention. In doing so, ICE fails to

comply with Congress’s mandate at Section 1232(c)(2)(B).

      21.     Here, ICE violated the law when it failed to consider the factors mandated in

Section 1232(c)(2)(B). Specifically, it did not "consider placement in the least restrictive setting

available" or make any alternative to detention programs available. Quite the opposite, it

automatically placed Kevin in adult detention without considering any alternatives. This clear

violation of law that warrants immediate relief and shows that Kevin is likely to succeed on the

merits of his claims.

      22.     Second, Kevin’s continued unlawful detention will cause him irreparable injury. He

was detained for ten months in ORR custody. In addition, he has now been detained over 2

months in adult detention, a setting not proper for his developmental stage. Every additional

moment that the federal government now detains Kevin only serves to further compound an

injury he should never have endured in the first place.

      23.     Third, no countervailing interest outweighs Kevin’s right to immediate release.

Upon release, Kevin has made arrangements to live with potential sponsors Oscar Hernandez, or

Chasidy Lynn Huckabee, and/or La Posada Providencia in San Benito. Information about this

appropriate, less restrictive setting was provided to Respondents. Upon release on his own
recognizance, Petitioner will comply with the government’s requirements, such as routine check-

ins and appearances with the immigration agencies before which he will continue to pursue his

asylum claim.

      24.     Fourth, allowing the government to detain a Petitioner in clear violation of law

would not serve the public interest. To the contrary, “[f]reedom from imprisonment—from

government custody, detention, or other forms of physical restraint—lies at the heart of the

liberty” that the United States Constitution protects. Zadvydas v. Davis, 533 U.S. 678, 690

(2001).

      25.     The requirement that DHS consider alternatives to detention and prioritize releasing

UCs turning 18 has a rich background, beginning with the Flores Settlement Agreement. Flores

v. Reno, No. CV 85-4544 RJK (Px), C.D. Cal, January 17, 1997 ("Flores Settlement

Agreement"). Among other things, the Agreement requires: (a) release without unnecessary

delay, (b) release to an adult caregiver, with parents and other family members given priority,

and (c) placement in the "least restrictive setting." Flores Settlement Agreement, Paras. 11,

14.CV 85-4544 RJK (Px), C.D. Cal, January 17, 1997 ¶ 11. In 2002, Congress passed the

Homeland Security Act, extending to children key protections of the Flores Settlement

Agreement, including placement in the least restrictive setting. Pub. L. 107-296, 116 Stat. 2153

(Nov. 25, 2002)

      26.     In 2008, Congress further strengthened protections for unaccompanied children

through the Trafficking Victims Protection Reauthorization Act (TVPRA). See Pub. L. 110-457,

122 Stat. 5044 (Dec. 23, 2008). The TVPRA enacted procedures for ensuring "safe and secure

placements" and mandates that an unaccompanied child "shall be promptly placed in the least

restrictive setting that is in the best interest of the child." 8 U.S.C. § 1232(c)(1).
     27.     In 2013, Congress enacted a statutory provision to address the placement of

unaccompanied immigrant children, like Petitioner, who have turned 18 and been transferred out

of ORR and into ICE custody. See Violence Against Women Act in 2013, Pub. L. 113-4, 127

Stat. 156, (codified at 8 U.S.C. § 1232(c)(2)(B) (March 7, 2013). That provision requires that

ICE "shall consider placement" of such 18-year-olds "in the least restrictive setting available

after taking into account the alien's danger to self, danger to the community, and risk of flight."

8 U.S.C. § 1232(c)(2)(B). It further requires that such children "shall be eligible to participate in

alternative to detention programs, utilizing a “continuum of alternatives based on the alien’s need

for supervision, which may include placement of the alien with an individual or an organizational

sponsor, or in a supervised group home.” Id. This provision is an unequivocal expression of

Congressional intent to continue the protection of vulnerable young people when they reach their

18th birthday.

     28.     Kevin clearly fits within this group of vulnerable young people that Congress

intended to protect and provided with additional safeguards. ICE violated his rights when it failed

to consider placing him in a setting other than adult detention.



                  EXHAUSTION OF ADMINISTRATIVE REMEDIES


     29.     Kevin has made prudential efforts to request his release. Before reaching his

eighteenth birthday, Petitioner, through his immigration attorney, Gladys Yamell Hernandez,

requested release on his own recognizance to the ICE juvenile deportation officer Eduardo

Benavidez and supervisor Diana Scott. In the request, Petitioner provided information showing

that he was neither a flight risk nor danger to the community, and proposed release to a family

friend, a less restrictive setting in accordance with 8 U.S. Code §1232(c)(2)(B).
         30.    Furthermore, Petitioner, through his immigration attorney, Gladys Yamell

 Hernandez, requested release on his own recognizance or low bond to the adult deportation

 officer Alejos Martinez at PIDC and to the Assistant United States Attorney. However, they

 failed to properly consider the factors set forth at 8 U.S. Code §1232(c)(2)(B). There is no other

 appropriate remedy to address the claims raised in this Petition.


                                     PRAYER FOR RELIEF


         Petitioner’s continued detention in violation of law presents immediate, ongoing harm that

warrant swift relief. Accordingly, the Petitioner respectfully requested that this court:

     1. Issue a temporary restraining order directing Kevin’s immediate release from DHS

custody;

     2. expedite consideration of the writ of habeas and issue an order to show cause pursuant to

28 U.S.C. § 2243;

     3. grant a writ of habeas corpus that makes permanent the temporary relief that Kevin now

seeks;

     4. award fees and costs under Equal Access to Justice Act “EAJA”, 5 U.S.C. § 504 and 28

U.S.C. § 2412; and

     5. grant any other and further relief that this court deems just and proper.


Respectfully submitted
/s/ Ángel O. Olivo García                                            Dated: February 24, 2020

ÁNGEL O. OLIVO GARCÍA
Attorney-in-Charge for Petitioner
Southern District of Texas ID: 3352011
South Texas Pro Bono Asylum
Representation Project (ProBAR)
202 S 1ST St., Ste. 300
Harlingen, Texas 78550
T: 956-365-3775
F: 956-365-3789
angel.olivogarcia@abaprobar.org
angelolivogarcia@gmail.com

/s/ Belia A. Peña

Belia A. Peña
Attorney for Petitioner
Southern District of Texas ID: 3244187
South Texas Pro Bono Asylum
Representation Project (ProBAR)
202 S 1ST St., Ste. 300
Harlingen, Texas 78550
T: 956-365-3775
F: 956-365-3789


                                         VERIFICATION


I, Angel O. Olivo Garcia, under penalty of perjury, states that I am an Attorney authorized to act
on behalf of the Petitioner in the forgoing writ of habeas corpus and I affirm the truth of the
contents contained therein based upon my personal knowledge,



                                 CERTIFICATE OF SERVICE


I HEREBY CERTIFY that on this date, the undersigned attorney electronically filed the foregoing
motion with the court clerk using the CM/ECF system. I have served counsel of record in the
foregoing matter with one copy of the forgoing petition by email to Christopher Pineda, AUSA at
christopher.pineda@usdoj.gov.

s/ Ángel O. Olivo García
